Citation Nr: 1633458	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the Veteran's cause of death.

3.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from January 1942 to February 1947.  He died  in April 2012.  The Appellant is his surviving spouse and they had been married for over 50 years.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Appellant failed to appear at a scheduled hearing before   the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board notes the Veteran's representative mentioned that the Appellant wished to be substituted for the Veteran in the claim.  See 38 C.F.R. § 3.1010.  As will be discussed below, however, there was no claim or appeal pending at the time of the Veteran's death.  Accordingly, a request for substitution is moot. 

The issue of service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in April 2012.
 
2.  The Veteran did not have any appeal or claim for benefits pending at the time   of his death and there were no benefits to which he was entitled that were due and unpaid at the time of his death.

3.  There is no evidence of record showing the Appellant's income and net worth levels. 


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).

2.  The criteria for death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the Appellant or obtained on   her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Accrued Benefits

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the record at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits  was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; see Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2015).  A finally adjudicated claim is a claim that has been disallowed  by the agency of original jurisdiction (RO), the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(c) and (d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an accrued benefits claim is derivative of a veteran's claim and that an accrued benefits claimant cannot be entitled to a greater benefit than the veteran would have received had he lived.  See Zevalkink v. Brown, 6 Vet. App. 483,     489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the veteran and pursue his claim after his death.").

At the time of his death, service connection was in effect for duodenal ulcer, tinnitus, hearing loss, and residuals of a traumatic perforation of the left tympanic membrane with scarring on the right tympanic membrane (ear injury disability).  The duodenal ulcer was service connected as of September 1988 and an October 1990 Board decision denied the appeal for a higher evaluation for the disability.  Tinnitus, ear injury, and hearing loss were service connected by an August 2008 rating decision.  The Veteran did not appeal that decision.

The last claim filed by the Veteran was denied by the RO in September 2009 which denied reopening a claim for service connection for a lung condition due to asbestos exposure.  He was notified of the decision and his appellate rights in a September 2009 letter, but did not appeal.

As the Veteran did not appeal the August 2008 or September 2009 rating decisions,  or submit new and material evidence during the appeal period of those decisions, the decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The next evidence of record is the Appellant's claim for various death benefits after the Veteran died in April 2012.  

A review of the record does not indicate that the Veteran had a claim for benefits pending at the time of his death or that there were any benefits to which he was entitled but were due and unpaid at the time of his death.  38 C.F.R. § 3.1000.  As noted above, since the last claim was decided in September 2009, the Veteran did not file any new claims for compensation or pension benefits.  Further, a review of the record does not indicate the Veteran has any other monetary benefits due or unpaid.  Indeed, award prints from 1989 and 2008 reflect appropriate payment information based on service connected disabilities and dependency matters once the Veteran's compensation reached 30 percent.  Accordingly, the Appellant's claim must be denied because there is no evidence of monetary benefits due or unpaid and the Veteran did not have a claim or appeal pending at the time of his death.  

Consequently, the appeal must be denied as there is no legal basis for the payment of accrued benefits.  
Death Pension

There is an indication that the Appellant did not intend to claim a VA death pension, as she drew lines through that portion of VA Form 21-534 with the letters "na" [not applicable].  In the August 2012 notice letter of the denial of service connected death benefits, the RO noted that a claim for death pension was not considered because income and net worth evidence was not provided.  However, the Appellant's representative filed a notice of disagreement on the nonservice-connected death pension claim.  The RO included the issue in the statement of the case and the substantive appeal indicated that she wanted to appeal all issues listed in the statement of the case.  Accordingly, the Board will therefore address the claim. 

Initially, the Board notes that because the Appellant's actions indicated no intent     to claim pension benefits, the notice letter sent pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) did not include information concerning death pension claims.  However, the August 2012 notice letter pertaining to the denial      of the claim for death benefits advised the Appellant to complete and return the appropriate income form (VA Form 21-0518) if she wished to apply for death pension.  She did not provide the requested information.  Thereafter, the RO issued   a statement of the case addressing the pension issue, again noting that no income information had been provided.  Accordingly, the requisite information was provided to the Appellant, and she is not prejudiced by the timing, content, or nature of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover,    with respect to the duty to assist, as the only evidence missing to permit adjudication of the claim was income information that could only be provided by the claimant, there was no failure in the duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street").  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Death pension benefits are available to a veteran's surviving spouse as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has    an annual income not in excess of the maximum annual pension rate specified in   38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. § 3.3(b)(4).

Death pension benefits may only be paid if the Appellant's income is below a certain amount, called the maximum annual pension rate (MAPR).  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  If her income is higher than the MAPR, after allowable deductions (such as a certain amount of medical expenses), she would not be entitled to any pension.  38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.271, 3.273.  

The RO denied the Appellant's claim as she failed to provide information for her income, exclusions, deductible expenses, and net worth so VA could determine whether her income or net worth exceeds the amount that would qualify her for pension benefits.  To date, she has not supplied this information.  

It is undisputed that the Appellant is the Veteran's surviving spouse, and thus, an eligible claimant.  See 38 U.S.C.A. §§ 101(3), 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50(b).  It is also undisputed that the Veteran had qualifying wartime service during World War II.  See 38 U.S.C.A. §§ 101(8), 1521(j); 38 C.F.R. § 3.3(a)(3), (b)(4).  Accordingly, the Appellant's case turns on whether she falls within the annual income and net worth limits.  In this instance, she has not provided evidence that her income is below the MAPR and that her net worth is not excessive such that she is eligible to receive a death pension.   See Wood, 1 Vet. App. at 193.  Thus, as the Appellant has not provided the information necessary to substantiate her claim, there is no basis upon which the claim for nonservice-connected death pension can be paid, and the appeal is denied. 

A preponderance of the evidence of record is against the claim, so the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to accrued benefits is denied.

Entitlement to death pension is denied.


REMAND

The Board finds that additional development is needed concerning the claim for service connection for the cause of the Veteran's death. 

The death certificate indicates the Veteran died of pneumonia with chronic obstructive pulmonary disease (COPD).  Other medical evidence of record indicates the Veteran was also diagnosed with pulmonary fibrosis.  The death certificate indicates the Veteran died while hospitalized at St. Francis Hospital in Gig Harbor, Washington.  The hospital records have not been associated with the file and upon remand, the records should be requested.

In addition, while the Veteran was alive, he identified a health care provider,   Group Health Capitol Hill, and the RO attempted to obtain these records.  Group Health did not provide any records because the request did not specify the dates of treatment.  There does not appear to be any attempt to provide Group Health with the missing information.  Under the circumstances, the Board finds that a second attempt to obtain the Group Health records should be made, after requesting the Veteran's dates of treatment from the Appellant, if necessary.

Based upon the Board's review of the file, there also appears to be VA medical records that have not been associated with the file.  A pulmonologist's note in November 2007 indicates the Veteran's pulmonary fibrosis diagnosis occurred 5  years earlier by a VA physician.  The file contains records only from a September 1988 hospital admission and treatment records from January 2007 to September 2009.  Thus, with the exception of the September 1988 hospital stay, VA records before January 2007 are missing as are records since September 2009.  Such records should be requested.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, during his lifetime, the Veteran asserted his exposure to asbestos in service caused his asbestos.  A December 2008 VA examiner concluded that his pulmonary fibrosis is related to exposure in service versus significant post-service asbestos exposure as a brake mechanic required speculation.  The opinion, however, did    not address whether the Veteran's COPD is related to service, including asbestos exposure, diesel fuel, and "carbon tet" [presumably carbon tetrachloride].  Accordingly, after the record development is completed, a VA opinion should       be obtained addressing whether the Veteran's COPD was related to exposures in service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records dating before January 2007 and updated VA medical records from September 2009 through 2012.  If the requested records are unavailable, the claims file should be annotated to reflect such and the Appellant should be notified of such.

2.  Ask the Appellant to submit or authorize VA to   obtain the medical records of the Veteran's final hospital admission in April 2012 at St. Francis Hospital, located in Gig Harbor, Washington, and Group Health Capitol Hill, Seattle, Washington.  The Appellant should be asked to identify all relevant dates of treatment for each medical provider.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Appellant should be notified of such. 

3.  After the record development is completed, arrange for the claims file to be reviewed by a VA physician.  Following review of the claims file, the physician is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD         is causally related to service, to specifically include  asbestos exposure, carbon tetrachloride, and diesel fuel.   The examiner should explain the reasons for the opinions provided and may assume for purposes of the opinion that he was exposed to these materials in the manner described in his statements.   
Additionally, the examiner is asked to provide an opinion   as to whether the Veteran's pulmonary fibrosis caused or materially contributed to the Veteran's death.  The examiner should explain the reason for the opinion.

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc).  

4.  After undertaking the development above and any additional development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and be  given an appropriate period to respond thereto before       the case is returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


